DETAILED ACTION

1.	This is the first action on the merits relating to U.S. Application Serial No. 17/504,251 filed on October 18, 2021.  Currently claims 1-20 remain in the examination. 

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Amendment
3.	Receipt is acknowledged of the preliminary amendment filed on October 18, 2021.  

Priority
4.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/923,735 filed on July 8, 2020.  It is also noted that a certified copy of the priority document is submitted in the instant application.   

Double Patenting
5.	A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

6.	Claims 1-20 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-20 of prior U.S. Patent No. 11,176,343 B2 (parent application 16/923,735, hereinafter “342 patent”).  This is a statutory double patenting rejection.
	Claims 1-10 and 12-20 of the instant application are verbatim copy of corresponding claims 1-10 and 12-20 of 343 patent.  
	Regarding claim 11 of the instant application, claim 11 of the instant application recites: 
The system according to claim 10, wherein the fest data extractor is executed by the at least one hardware processor to extract, from the QR code, the test data obtained by the test device for measurement of the parameter associated with the optical fiber by: decrypting the decompressed report to extract the test data included in the QR code.
	Claim 11 of the 342 patent is limited to: 
The system according to claim 10, wherein the fest data extractor is executed by the at least one hardware processor to extract, from the QR code, the test data obtained by the test device for measurement of the parameter associated with the optical fiber by: decrypting the decompressed report that includes encrypted test data to extract the test data included in the QR code.
	Although the two claims 11 are not identical verbatim manner, they are essentially identical.  Claim 11 of 343 patent was amended to avoid potential claim objection or to ensure that lack of antecedent basis issue rise.  Moreover, it is also noted that this change was made in the amendment in the prosecution of the parent case.  

Conclusion
The pertinent prior arts made of record but not relied are listed in the attached form PTO-892.  These are considered pertinent to Applicant's disclosure.  Applicant is respectfully suggested to carefully review these references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ahshik Kim whose telephone number is (571)272-2393.  The examiner can normally be reached between the hours of 8:00 AM to 5:00 PM Monday thru Friday.  Examiner’s fax phone number is (571)273-2393.

	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael G. Lee, can be reached on (571)272-2398.  The fax phone number for this Group is (571)273-8300. 

	Communications via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used by the applicant and should be addressed to [ahshik.kim@uspto.gov]. 

	 PTO employees do not engage in Internet communications where there exists a possibility that sensitive information could be identified or exchanged unless the record includes a properly signed express waiver of the confidentiality requirements of 35 U.S.C. 122.  This is more clearly set forth in the Interim Internet Usage Policy published in the Official Gazette of the Patent and Trademark on February 25, 1997 at 1195 OG 89.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						
/AHSHIK KIM/Primary Examiner, Art Unit 2876                                                                                                                                                                                                        
October 6, 2022